Name: Commission Regulation (EEC) No 2261/90 of 31 July 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 90 Official Journal of the European Communities No L 204/9 COMMISSION REGULATION (EEC) No 2261/90 of 31 July 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to, the elements communi ­ Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 3 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 334, 18 . 11 . 1989, p. 21 . No L 204/10 Official Journal of the European Communities 2. 8 . 90 ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07019051 07019059 New potatoes 31,50 1335 247,29 65,01 218,27 6355 24,24 47697 73,19 22,32 1.20 070200 10 07020090 Tomatoes 33,19 1413 261,33 68,63 230,09 6727 25,58 50256 77,36 23,19 1.30 07031019 Onions (other than sets) 12,20 519 96,07 25,22 84,58 2473 9,40 18475 28,43 8,52 1.40 07032000 Garlic 272,81 11615 2148,01 564,09 1 897,27 55299 210,32 413078 635,86 190,67 1.50 07039000 * 10 Leeks 26,19 1 107 204,09 53,42 180,07 5121 20,01 39341 60,10 19,52 1.60 07041010 07041090 * 00 * 00 Cauliflowers 35,35 1 508 278,81 71,89 244,80 6721 27,24 53623 81,08 25,69 1.70 07042000 Brussels sprouts 207,82 8 812 1 631,21 428,86 1439,77 41921 159,93 314617 482,80 147,23 1.80 070490 10 White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 43,46 1 853 342,72 88,37 300,92 8262 33,48 65914 99,66 31,58 1.90 07049090 " 10 97,66 4160 768,74 202,04 678,28 19774 75,34 148000 227,73 67,96 1.100 07049090 * 92 * 98 Chinese cabbage 8,55 364 67,36 17,69 59,31 1734 6,59 12954 19,94 5,97 1.110 070511 10 07051190 Cabbage lettuce (head lettuce) 44,18 1871 346,39 90,98 306,20 8893 33,93 66796 102,46 31,51 1.120 0705 2900 * 10 Endives 42,02 1778 328,71 85,98 288,98 8292 32,08 63198 96,79 30,93 1.130 07061000 * 21 * 22 * 23 * 25 * 11 * 19 Carrots 26,60 1 128 208,84 54,90 184,33 5367 20,47 40280 61,81 18,85 1.140 07069090 Radishes 90,10 3814 704,37 184,56 621,90 18223 68,81 135687 207,48 66,06 1.150 07070011 0707001 9 Cucumbers 34,43 1467 271,05 71,24 239,16 6972 26,56 52184 80,29 23,96 1.160 07081010 07081090 Peas (Pisum sativum) 162,29 6910 1 277,83 335,57 1 125,09 32897 125,12 245736 378,26 113,42 1.170 07082010 07082090 Beans (Vigna spp., Pha ­ seolus spp.) 94,33 4000 740,42 194,66 6^3,52 19028 72,59 142807 219,15 66,82 1.180 07089000 * 11 * 12 * 29 Broad beans 34,64 1464 269,51 70,99 238,22 6965 26,45 52014 79,82 25^64 1.190 07091000 Globe artichokes 72,65 3070 565,14 148,86 499,53 14605 55,46 109068 167,38 53,77 1.200 1.200.1 07092000 * 11 * 12 * 13 * 14 * 15 * 16 * 91 * 92 * 93 * 94 * 95 * 96 Asparagus :  green 417,46 17774 3286,89 863,18 2894,03 84619 321,84 632094 972,99 291,76 1.200.2 07092000  other 209,60 8877 1 643,33 431,66 1 452,63 42189 160,97 316887 486,09 149,52 1.210 07093000 Aubergines (egg-plants) 70,18 2988 552,61 145,12 486,56 14226 54,11 106272 163,58 49,05 1.220 07094000 * 13 * 14 * 15 Ribbed celery (Apium graveolens, var. dulce) 30,83 1313 242,71 63,79 214,15 6243 23,78 46727 71,90 21,46 1.230 07095130 Chantarelles 454,27 19341 3576,70 939,28 3 149,20 92081 350,22 687827 1 058,79 317,49 1.240 07096010|| Sweet peppers 72,24 3076 568,84 149,38 500,85 14644 55,69 109392 168,39 50,49 2. 8 . 90 Official Journal of the European Communities No L 204/11 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 07099050 Fennel 39,04 1651 303,92 79,84 268,32 7790 29,79 58659 89,85 28,91 1.260 07099070 Courgettes 36,57 1549 286,74 75,32 253,46 7361 28,08 55293 84,81 26,09 1.270 07142010 * 00 Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3573 661,63 170,19 578,78 15258 64,18 125219 192,08 58,69 2.10 08024000 * 10 Chestnuts (Castanea spp.), fresh 146,09 6222 1151,44 295,70 1011,02 27507 112,36 221 703 333,97 108,51 2.20 08030010 ¢ 90 Bananas (other than plan ­ tains), fresh 35,34 1505 278,32 73,09 245,05 7165 27,25 53524 82,39 24,70 2.30 08043000 * 90 Pineapples, fresh 40,11 1707 315,82 82,94 278,07 8130 30,92 60735 93,49 28,03 2.40 08044010 08044090 * 10 * 10 Avocados, fresh 136,32 5804 1 073,34 281,87 945,05 27632 105,09 206411 317,73 95,27 2.50 08045000 * 21 * 91 Guavas and mangoes, fresh 120,00 5109 944,86 248,13 831,93 24325 92,51 181704 279,70 83,87 2.60 2.60.1 2.60.2 2.60.3 08051011 08051021 08051031 08051041 08051015 08051025 08051035 08051045 0805 10 19 08051029 08051039 08051049 Sweet oranges, fresh :  Sanguines and semi ­ sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 58,86 44,65 34,47 2487 1901 1467 457,87 351,55 271,44 120,61 92,32 71,28 404,72 309,53 238,99 11833 9050 6988 44,93 34,42 26,57 88366 67606 52200 135,61 104,06 80,35 43,56 31,20 24,09 2.70 2.70.1 0805 20 10 * 11 * 21 * 11 * 21 * 12 * 13 * 22 * 23 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines 76,06 3225 597,01 156,96 526,94 15343 58,53 115147 176,70 53,88 2.70.2 2.70.3 2.70.4 08052030 08052050 08052070  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings -  Tangerines and others 54,45 86,24 59,86 2308 3672 2548 427,40 679,07 471,34 112,36 178,33 123,78 377,24 597,91 415,00 10984 17482 12134 41,90 66,49 46,15 82434 130591 90643 126,50 201,02 139,52 38,57 60,28 41,84 08052090 I I l I 2.80 08053010 * 11 * 12 Lemons (Citrus limon, Citrus limonum), fresh 54,36 2314 428,06 112,41 376,90 11020 41,91 82320 126,71 37,99 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh 67,01 2853 527,62 138,56 464,56 13583 51,66 101465 156,18 46,83 No L 204/12 Official Journal of the European Communities 2. 8 . 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 08054000 * 11 * 12 Grapefruit, fresh :  white 54,44 2318 428,67 112,57 377,43 11036 41,97 82437 126,89 38,05 2.90.2 08054000 * 21 ¢ 22  pink 65,80 2801 518,12 136,06 456,19 13338 50,73 99639 153,37 45,99 2.100 08061011 08061015 08061019 Table grapes 140,29 5973 1 104,62 290,08 972,59 28438 108,16 212427 326,99 98,05 2.110 08071010 l Water-melons 22,53 959 177,43 46,59 156,22 4568 17,37 34122 52,52 15,75 2.120 2.120.1 08071090 * 12 * 13 * 14 * 15 * 21 Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral 37,09 1 579 292,03 76,69 257,13 7518 28,59 56161 86,45 25,92 2.120.2 08071090 * 16 * 17 * 18  Other 81,51 3470 641,80 168,54 565,09 16523 62,84 123424 189,99 56,97 2.130 08081091 08081093 08081099 * 19 * 29 Apples 89,92 3828 707,99 185,92 623,37 18227 69,32 136153 209,58 62,84 2.140 08082031 08082033 0808 20 35 0808 20 39 * 91 * 98 * 90 * 90 * 90 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 49,09 2090 386,52 101,50 340,32 9950 37,84 74331 114,42 34,31 2.150 0809 10 00 l Apricots 52,78 2247 415,63 109,14 365,95 10700 40,69 79928 123,03 36,89 2.160 08092010 08092090 I Cherries 181,47 7726 1 428,87 375,24 1 258,08 36785 139,91 274782 422,98 126,83 2.170 08093000 * 91 * 92 * 93 Peaches 49,71 2108 390,22 102,59 344,42 10028 38,26 75263 115,49 35,22 2.180 08093000 * 97 : * 1 1 * 12 * 13 Nectarines 106,68 4544 839,70 220,69 740,89 21 599 82,30 161661 248,75 74,24 2.190 08094011 08094019 * 17 Plums 66,31 2823 522,15 137,12 459,74 13442 51,12 100413 154,56 46,35 2.200 08101010 08101090 I Strawberries 77,98 3302 611,40 160,60 540,45 15696 59,89 117898 180,85 55,63 2.205 2.210 081020 10 0810 40 30 Raspberries Fruit of the species Vacci ­ nium myrtillus 574,44 169,71 24307 7226 4493,31 1 336,26 1 175,29 350,92 3950,18 1 176,54 113358 34401 438,60 130,84 863888 256973 1323,12 395,56 422,80 118,61 2.220 08109010 I Kiwi fruit . (Actinidiachinensis Planch.) 143,72 6119 1131,65 297,18 996,39 29134 110,80 217625 334,99 100,45 2.230 08109080 * 31 * 32 Pomegranates 72,77 3105 573,24 148,25 504,48 13979 55,95 110349 167,24 52,51 2.240 08109080 * 41 * 42 Khakis 153,23 6478 1200,12 314,59 1061,82 30836 117,45 231 647 354,32 110,54 2.250 08109030 * 10 Lychees 182,80 7728 1431,64 375,27 1 266,66 36785 140,11 276334 422,68 131,86 * = The ninth digit is reserved for the Member States (statistical purposes).